      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 1 of 6




 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   Paul Laprairie (SBN 312956)
     paul.laprairie@andrusanderson.com
 3
     ANDRUS ANDERSON LLP
 4   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 5   Telephone:     (415) 986-1400
     Facsimile:     (415) 986-1474
 6
     Attorneys for Plaintiff
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11

12    JANE DOE,                                      CASE NO. 4:18-cv-05393-DMR
13
                      Plaintiff,                     DECLARATION OF BENJAMIN J.
14                                                   ALBRITTON IN SUPPORT OF
              vs.                                    PLAINTIFF’S MOTION FOR
15                                                   JUDGMENT UPON DEFAULT
      STUART DINNIS,
16

17                    Defendant.

18

19

20

21

22

23

24

25

26
27

28

     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 2 of 6




 1   I, Benjamin J. Albritton, declare as follows:

 2          1.       I have a doctorate in clinical psychology and I am a board-certified forensic

 3   psychologist by the American Board of Professional Psychology. My curriculum vitae is attached

 4   as Exhibit A.

 5          2.       I have been licensed to practice psychology in the state of Texas since 1986.

 6          3.       On October 29, 2018 myself and my colleague, Dr. Mary Madison Eagle, met with

 7   Jane Doe for approximately two hours and fifteen minutes.

 8          4.       During our meeting, Ms. Doe related to me the details of an alleged sexual assault

 9   which occurred in October of 2016.

10          5.

11                                                              .

12          6.       Ms. Doe related that she told her boss and another colleague at the conference

13   what had happened to her and they attempted to support her.

14

15                          . When she returned to Dallas, she informed the HR department at her

16   employer about the events that took place at the conference.

17

18                                                           . Her employer’s HR department obtained

19   videos of the alleged sexual assault, which occurred in a hotel elevator.

20

21                                   .

22          7.

23

24

25

26          8.       During our meeting, Ms. Doe described several detrimental effects of the alleged
27   sexual assault by Mr. Dinnis. Ms. Doe reported her role at the time of the alleged assault

28
                                               1
     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 3 of 6




 1   necessitated that she travel approximately two weeks or more per month because she was in

 2   charge of developing and maintaining business partnerships both domestically and internationally.

 3   Following the assault, Ms. Doe manifested extreme anxiety when riding on elevators.

 4

 5

 6

 7                                                       This caused obvious difficulty with her

 8   employment at the time in that she needed to be travelling a considerable percentage of her time

 9   on domestic and international flights.

10

11

12

13

14

15

16                                            .

17

18

19          9.       Additionally,

20

21                                                                                                 .

22

23                                                   .

24

25                                   This is obviously hurtful to her in a business capacity, as she is held

26   back from pursuing potential partnership opportunities out of anxiety related to the events of
27   October 2016.

28
                                               2
     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 4 of 6




 1         10.

 2

 3

 4

 5

 6

 7         11.

 8

 9

10

11

12

13

14         12.

15

16

17

18

19         13.

20

21

22         14.

23

24

25

26
27

28
                                               3
     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 5 of 6




 1

 2

 3

 4

 5          15.     Our evaluation of Ms. Doe was limited to an interview with her, a review of the

 6   Complaint in the lawsuit, Ms. Doe’s timeline of events, the elevator videos of the alleged sexual

 7   assault, and Ms. Doe’s resume.

 8          16.     Given the self-reported information from Ms. Doe in addition to the collateral

 9   documents reviewed, there appears to be significant reason to believe that Ms. Doe’s present

10   impairments,

11

12

13

14

15

16

17

18

19

20            .

21          17.     Inherent in forensic evaluations related to emotional damages claims is a possible

22   motivation to present oneself as more impaired than is actually the case. Ms. Doe presented no

23   obvious indications of malingering or exaggerating her symptoms. In fact, rather than over-

24   reporting her symptoms, she reported that some of her symptoms

25                     , have ameliorated over time.

26
27

28
                                               4
     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
      Case 4:18-cv-05393-DMR Document 47 Filed 03/01/19 Page 6 of 6




 1

 2

 3          18.

 4

 5

 6

 7                                                  it is apparent that her reported history reflects a

 8   significant change in her functioning and employment which would not have occurred had the

 9   alleged sexual assault not occurred.

10          19.     I declare under penalty of perjury pursuant to the laws of the state of California

11   that the foregoing is true and correct.

12
     February_22, 2019
13

14

15

16

17                                                 _____________________________
                                                   Benjamin J. Albritton, Psy. D., ABPP
18

19

20

21

22

23

24

25

26
27

28
                                               5
     DECLARATION OF BENJAMIN J. ALBRITTON IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT
     UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
